ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of burglary in the second degree, in violation of section 569.130, RSMo 1994, and one count of stealing, in violation of section 570.030, RSMo 1994, on which he was sentenced to two consecutive ten-year sentences.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and reinstating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).